Citation Nr: 0530013	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for urinary tract 
infections as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2002 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for hypertension and urinary tract 
infections as secondary to service-connected diabetes 
mellitus.


FINDINGS OF FACT

1. Hypertension is not proximately due to or the result of 
the service-connected diabetes mellitus nor any incident of 
active military service, including active service in Vietnam.

2. Urinary tract infections are not proximately due to or the 
result of the service-connected diabetes mellitus nor any 
incident of active military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hypertension, to include as due to the service-connected 
diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).

2. The criteria for the establishment of service connection 
for urinary tract infections, to include as due to the 
service-connected diabetes mellitus are not met. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002, April 2002 and May 2003.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal and the December 2002 
Statement of the Case ("SOC"), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2002 
SOC and March 2004 Supplemental Statement of the Case 
("SSOC").

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the January 2002 VCAA letter was provided to 
the veteran prior to the RO's initial February 2002 denial of 
his claims.  The 38 C.F.R. § 3.159(b) compliant language was 
provided to him after the initial adjudication of the claim.  
When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to these claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and clinic records from the VA 
Medical Center in Lake City and Jacksonville, Florida where 
the veteran reported treatment.  VA also requested, received, 
and reviewed private treatment records dated January 5-6, 
2000 in January 2002 from Dr. J.D.L., the private physician 
the veteran authorized VA to contact.  

In this case, there is no medical evidence to show a chronic 
urinary tract infection disorder or disability during service 
or for more than ten years post-service, nor is there any 
competent evidence that suggests a causal relationship 
between either the urinary tract infections or hypertension 
and the service-connected diabetes mellitus or direct 
service.  The RO informed the veteran in its January 2002, 
April 2002 and May 2004 letters as well as the December 2002 
SOC that this evidence was necessary to substantiate his 
claim.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard the claim on 
appeal. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 
U.S.C.A. § 5103A (d).  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004).  Nonetheless, the veteran was afforded two 
separate VA examinations in May 2002 and October 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.


Merits of the Claims

As noted, the appellant argues that hypertension and chronic 
urinary tract infections were caused by his service-connected 
diabetes mellitus.  Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeal as to both 
issues will be denied.

Although the appellant has specifically contended that the 
disorders are caused by the service-connected diabetes 
mellitus, (i.e., a "secondary" service connection claim), 
the law provides that VA must also ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

The appellant does not contend, nor does the record suggest a 
finding of service connection on a direct causation basis -- 
that is, no physician has opined that the disorders in 
question were incurred as a direct result of the appellant's 
active military service.

Further, while the appellant has is service connected for 
diabetes mellitus associated with herbicide exposure, it may 
not be presumed that the hypertension and urinary tract 
infections were caused by exposure to herbicides in Vietnam, 
and there is no competent medical evidence of record to 
substantiate this assertion.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2005).

Under the Veterans' Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  
Applicable law now provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6) (2005); see also 38 C.F.R. § 3.313 (2005).  
However, hypertension and urinary tract infections are not 
among the disorders listed at 38 C.F.R. § 3.309(e) as 
presumptively caused by herbicide exposure.

The Board has also considered whether the appellant's 
hypertension claim may be granted on the basis that it is a 
"chronic disease" which may be subject to a grant of 
presumptive service connection.  The law provides in this 
regard that where a veteran served 90 days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005).  However, the appellant does not contend, and 
the record does not show, that hypertension was manifest 
within the one-year period as specified by regulation.

Therefore, the appellant's claims are being considered on a 
secondary basis.  Service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2005).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.; see also Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

1.  Hypertension

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension and the 
appeal will be denied.

Again, to establish secondary service-connection, there must 
be (1) medical evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In support of his claim, the appellant has submitted two 
treatment reports dated January 2000 from his private 
treating physician, J.D.L., M.D..  Although the Court has 
specifically rejected the "treating physician rule," the 
Board is obligated to consider and articulate reasons or 
bases for its evaluation of a treating physician.  See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993).  The Board has carefully 
considered the reports of Dr. J.D.L., but finds them to be of 
minimal probative value to this inquiry as they are unclear 
and of uncertain bases.  While they diagnose the veteran with 
both hypertensin and diabetes mellitus, they do not link the 
two disorders etiologically.  Moreover, the reports indicate 
a family history of both diabetes and hypertension.

Likewise, VAMC clinic records do not contain the required 
medical nexus opinion.  The veteran first reported to the 
VAMC in Jacksonville in July 2000.  He related to the 
examining physician that he was first diagnosed with diabetes 
mellitus in 1981 by a private physician and that he had been 
hypertensive for years.  Treatment notes continually note a 
diagnosis of hypertension, essential in nature, not due to 
diabetic neuropathy.  A single clinic record in September 
2002 notes the possibility of early diabetic nephropathy; 
however, this was not confirmed by testing and not diagnosed 
on any other treatment record in the veteran's claims file.  

VA examinations also indicate no causal connection exists 
between the service-connected and non-service-connected 
hypertension disorder.  Upon VA examination in May 2002, the 
appellant was diagnosed with hypertension.  The examining 
physician noted the difficulty in determining whether the 
veteran's hypertension was proximately due to or the result 
of his diabetes mellitus.  He noted that while the two 
disorders are frequently seen together, he states there is no 
etiological proof that hypertension is caused by the diabetes 
mellitus.  He specifically opined that he did not believe the 
veteran's hypertension was etiologically related to his 
diabetes mellitus.  A second VA examiner who examined the 
veteran in October 2003 simply noted the veteran's 
hypertension but did not provide a medical nexus between it 
and the service-connected diabetes mellitus.

In this case, the VA examinations and VAMC clinic records 
definitively ruled out any connection between the service-
connected diabetes mellitus and the non-service-connected 
hypertension disorder.  Examination of the reports reveal 
that they were largely based upon review of contemporaneous 
clinical testing and the claims folder, and the tenor of the 
opinions is certain and not susceptible of multiple meaning.

While the veteran has given many statements to the effect 
that he believes that there is a relationship between his 
diabetes mellitus and the development of his hypertension, it 
is noted that as a lay person he is not competent to give an 
opinion requiring medical knowledge, such as the etiology of 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The claim is therefore denied.

2.  Urinary Tract Infections

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic urinary tract 
infections and the appeal will be denied.

The record does not contain the required medical evidence of 
either a current disability or a connection between the 
service- connected disability and the current disability.  
See Wallin, 11 Vet. App. at 512.

Treatment records date January 2000 from the veteran's 
private physician Dr. J.D.L. are completely silent with 
respect to complaint, diagnosis or treatment of urinary tract 
infections despite the veteran's claim that he had been 
treated for a urinary tract infection in January 2000.  

VAMC treatment records show treatment for possible urinary 
tract infection in July 2001.  The veteran was prescribed 
three months of Bactrim following a urinalysis.  In October 
2000, the veteran was again diagnosed with a urinary tract 
infection that was resistant to Bactrim, however, by March 
2001, it was noted that the veteran's urinary tract symptoms 
had improved.  March 2002 clinic records indicate complaint 
of urinary tract infection-like symptoms; however, no 
diagnosis was given.  At the veteran's May 2002 VA 
examination, he again complained of urinary frequency, 
however, no urinary tract infection was diagnosed.  In July 
2002, a flexocystocscopy revealed no urethral strictures and 
an IVP showed normal kidney collecting systems with no 
significant residuals on post voiding.

January 2003 VAMC urology clinic notes indicate the veteran 
reported no improvement in his lower urinary tract symptoms; 
however, no diagnosis of urinary tract infection is given.  
The veteran submitted a clinical laboratory blood test report 
dated August 2003 showing high results of glucose, urea 
nitrogen and creatinine, however, the report does not 
diagnosis a urinary tract infection.  September 2003 VAMC 
clinic notes indicate urological evaluation, with slight 
improvement in lower urinary tract symptoms, but no diagnosis 
of urinary tract infection.  

The veteran was again treated for a UTI in July 2004 and 
again in December 2004 (although the diagnosis in the 
December 2004 also questions the possibility of Prostatitis 
versus a UTI).  In March 2005, clinic notes show the veteran 
reported urethral discomfort and fear of getting another UTI.  
He was assessed as having obstructive urinary symptoms and 
prescribed Bactrim; however, again, no diagnosis of UTI was 
given.

The record does not contain a current, competent, diagnosis 
of urinary tract infection and therefore the claim for 
service connection must be denied.

While the veteran has given many statements to the effect 
that he believes that there is a relationship between his 
diabetes mellitus and the development of his urinary tract 
infections, it is noted that as a lay person he is not 
competent to give an opinion requiring medical knowledge, 
such as the etiology of urinary tract infections.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Again, the Board has considered the "benefit of the doubt 
rule."  However, as the evidence is not in relative 
equipoise, the rule is inapplicable in this case.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as due to the 
service-connected diabetes mellitus is denied.

Service connection for memory loss, to include as due to the 
service-connected diabetes mellitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


